Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-II, as set forth in the Office action mailed on 09/21/2020, is hereby withdrawn and claims 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “the first layer including first to sixth partial regions, a direction from the first partial region toward the first electrode, a direction from the second partial region toward the second electrode, and a direction from the third partial region toward the third electrode being aligned with a second direction crossing the first direction, the fourth partial region being between the third partial region and the third electrode in the second direction, a position in the first direction of the fifth partial region being between a position in the first direction of the first partial region and a position in the first direction of the fourth partial region, a position in the first direction of the sixth partial region being between the position in the first direction of the fourth partial region and a position in the first direction of the second partial region, a concentration of the first impurity in the fourth partial region being higher than a concentration of the first impurity in the fifth partial region and higher than a concentration of the first impurity in the sixth partial region”, in all of the claims in combination with the remaining features of independent claim 1.
Imanishi et al. (US 2014/0091364) teach three electrodes (Fig. 2A, elements 7-9), first and second layers (Fig. 2A, elements 1-4a), the layers comprising SiC and nitride (paragraph 0030-0034), an impurity region below the gate electrode (Fig. 2A, element 10a).
However, Imanishi et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 10, 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813